Exhibit 10(n)

 

Form of FPL Group, Inc. Annual Incentive Plan



Objectives:



1.  Recognize outstanding performers who have contributed significantly to the
Corporation's success and to their respective business unit.



2.  Align the corporate vision, goals and strategy to compensation strategy.



3.  Provide a compensation environment which will attract, retain, and motivate
talented employees.



Eligible Participants:



·    All exempt employees of FPL Group, Inc. and all affiliates.

·    Nomination based on significant contribution to the successful
accomplishment of corporate and business unit indicators.



Corporate Goals:



The amount of annual incentive compensation earned shall be determined based on
the degree of achievement of the corporate net income goals specified by the
Compensation Committee. Net income shall be as reported in the annual audited
financial statements of the Corporation, as determined in accordance with
generally accepted accounting principles, adjusted to exclude the impact on net
income of any changes in accounting principles, any changes in the
mark-to-market value of non-qualified hedges, extraordinary items, non-recurring
charges or gains, discontinued operations, regulatory and/or legislative
changes, labor union disruptions and acts of God such as hurricanes. Amounts
earned on the basis of achievement of the net income goals are subject to
reduction based on the degree of achievement of the performance indicators
specified by the Compensation Committee and at the discretion of the
Compensation Committee. The maximum annual award is 200% of the target award.
Both the goals and the targeted awards shall be set forth in writing (which may
be the minutes of a meeting) by the Compensation Committee.



Levels of Performance:



Performance will be measured at three levels:

1.  Corporate Net Income

·    Payouts cannot exceed the maximum targeted award. Amounts earned in
accordance with this performance measure are subject to reduction based on
performance at the next two levels.

2.  Corporate Performance (CP)

·    Financial indicators

·    General operating indicators

·    Major milestone indicators

3.  Business Unit Performance (BUP)

·    General operating indicators

·    Major milestone indicators

·    Cross functional indicators



The "Allocation Formula" for the CP and BUP performance measures shall be
determined by the Compensation Committee.



 

Target Award By Organizational Level:



Position

[Year] Target Award

(1)

Allocation %

(2)

Executives

   







Chairman & CEO

100%

100/0







President FPL

70%

60/40







President FPL Energy

70%

40/60







Senior Vice President

40% - 60%

60/40







Vice President

30% - 60%

50/50

(3)







Exempt Employees

(4)

[Year] Award Range

(4)

Allocation %

(2)







All

0-50%

50/50



 

(1)  Calculated as a percentage of base salary.

(2)  Corporate percent/Business Unit percent.

(3)  For Vice Presidents in matrixed organizations, allocation is one-third
Corporate percent, one-third Subsidiary percent and one-third Business Unit
percent.

(4)  For non-executive exempt employees, the annual incentive plan is also
referred to as the "Performance Excellence Rewards Plan." For these exempt
employees, at the sole discretion of the CEO, a pool of dollars may be
established annually based on corporate and business unit performance for each
business unit to then allocate on an individual basis as specified by the Award
Ranges listed above. Awards may exceed these guidelines for extraordinary
performance.



Note: All calculations of CP and BUP will be multiplied by the CEO/BU factor (0%
- 150%).



Conditions:

·    Participant must be employed on or before September 1 and at the time the
awards are paid unless otherwise provided by the corporation. Awards for
participants employed between January and September will be prorated.



·    Retirement, disability or death may result in a prorated award. Early
retirement may result in a prorated award with Compensation Committee approval.



·    Payments awarded under this Plan will be the responsibility of the
Compensation Committee. For non-executive levels, payments will be subject to
the discretion of FPL management.

